Citation Nr: 1504688	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  05-37 646	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Ogilvie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.  The Veteran died in May 2004.  The appellant is the Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) originally arose from a November 2004 rating decision in which the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  In January 2005, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2005, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2005.

In June 2006, the appellant testified during a Board hearing before the undersigned Veteran Law Judge in Washington, D.C.; a transcript of the hearing is of record. 

In June 2007, the Board denied service connection for the cause of the Veteran's death.  The appellant appealed the Board's decision to the United States Court of Appeals for Veteran's Claims (Court).  In April 2008, the Court vacated the decision and remanded the appeal for compliance with the instructions in a Joint Motion for Remand filed by representatives for both parties. 

In July 2009, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a December 2010 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In February 2011, the Board denied service connection for the cause of the Veteran's death.  The appellant appealed to the Court.  In a June 2012 Memorandum Decision, the Court vacated the Board's decision and remanded the claim on appeal for further proceedings consistent with the decision.  

The record reflects that the appellant was previously represented by the Virginia Department of Veterans' Services.  In August 2012, the appellant executed a power of attorney in favor of private attorney Daniel Krasnegor, who has provided written argument on her behalf.  The Board has recognized the change in representation.

In December 2012, the Board remanded the claim on appeal to the RO for further action, to include additional development of the evidence.  After completing the requested development, the RO continued to deny the claim (as reflected in a July 2014 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In October 2014, the Board denied the claim.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

As noted in the Introduction, the RO continued to deny the appellant's claim in a July 2014 SSOC.  Within 30 days, the Veteran's attorney submitted an extension request to the RO.  See August 13, 2014, letter requesting a 120-day extension; 38 C.F.R. § 20.302(c) (2014) (noting that where an SSOC is furnished, a period of 30 days from the date of mailing of the SSOC will be allowed for response).  Another extension request was also submitted to the RO on August 8, 2014 in conjunction with a Freedom of Information Act (FOIA) request.  See August 8, 2014, letter.  The FOIA request was not fulfilled until after the August 27, 2014, Board decision, and the extension request was never addressed prior to the issuance of the August 27, 2014, Board decision.

Accordingly, due to the denial of due process to the appellant in this matter, the August 27, 2014, Board decision is vacated.



	                        ____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


